CLARK, Circuit Judge, specially
concurring:
Because I feel constrained to follow this circuit’s prior decision in Parker v. Williams, 862 F.2d 1471 (11th Cir.1989) (Parker II), holding Alabama county sheriffs immune from suit under the Eleventh Amendment, I concur in the outcome of the decision. I write separately, however, to note that Parker II failed to distinguish properly between immunity under state law and immunity under the Eleventh Amendment. Therefore, neither Alabama county sheriffs or their deputies should be immune from suit in their official capacities.
In Parker II, this court did not independently evaluate the immunity status of Alabama sheriffs but simply relied on the determination of the Alabama Supreme Court.1 Such reliance is clearly contrary to this circuit’s precedents requiring that we look to, among other things, decisions of state courts in determining official immunity.
Significantly, Parker II conducted no analysis of whether the state of Alabama would be liable for judgments entered against county sheriffs but simply assumed that the state would have to pay the claims, as a result of its conclusion that a sheriff was a state official. For purposes of Eleventh Amendment analysis, however, this is tautological reasoning: Whether the state pays should be an independent factor in assessing official immunity.
This circuit held in Travelers Indem. Co. v. School Bd., 666 F.2d 505 (11th Cir.), cert. denied, 459 U.S. 834, 103 S.Ct. 77, 74 L.Ed.2d 74 (1982), that “Eleventh Amendment protection is available only if satisfaction of the judgment sought against the state ‘agency’ must under all circumstances, be paid out of state funds.” Id. at 509 (emphasis in original) (relying on Edelman v. Jordan, 415 U.S. 651, 668, 94 S.Ct. 1347, 1358, 39 L.Ed.2d 662 (1974)); see also Lundgren v. McDaniel, 814 F.2d 600, 605 n. 4 (11th Cir.1987). If in fact Alabama counties pay their sheriffs’ and deputies’ judgments, no Eleventh Amendment factors would be implicated — the sovereignty of the state of Alabama would not be impugned — and sheriffs and deputies should therefore have no official immunity.2
The proceedings below in this ease did not establish who would pay a judgment, the state or the county. The majority cites Parker II and Free v. Granger, 887 F.2d 1552, 1557 (11th Cir.1989), to show that any damages awards against an Alabama sheriff would be paid out of the state treasury. *1528As discussed above, Parker II merely assumed that the state would pay the costs, and the statement in Free seems to stem from the same assumption. This approach completely reverses the appropriate judicial standard: Edelman and Travelers Indem. Co. both hold that entities are immune only if it is a “virtual certainty” that the state will foot the bill.3 This is a fact question which must be determined in every case where Eleventh Amendment immunity is involved.
This case should be remanded for a determination of how the defendant Sheriffs office is funded.

. Parker v. Amerson, 519 So.2d 442 (Ala.1987) (answering certified question from the Eleventh Circuit and holding Alabama county sheriffs immune from suit under state law). The withdrawn opinion in Parker I noted that this court could not rely solely on state court decisions in determining official immunity. But due to a paucity of evidence, Parker I held that it was not a "virtual certainty” that Alabama counties would be responsible for sheriffs’ liability; Parker I therefore deemed sheriffs immune. Parker v. Williams, 855 F.2d 763, 766 n. 2 (11th Cir.1988) (Parker I), withdrawn, 862 F.2d 1471 (11th Cir.1989). The Parker II opinion simply restated the decision of the Alabama Supreme Court. 862 F.2d at 1475-76.


. Where the immunity of Florida county sheriffs has been at issue, this court has examined the funding sources of the sheriffs’ insurance. In Hufford v. Rodgers, 912 F.2d 1338 (11th Cir.1990), we looked to the fact that Florida county sheriffs’ liability insurance is paid for by the counties in determining that sheriffs did not share in the state’s Eleventh Amendment immunity. Id., at 1342. See also Hattaway v. McMillian, 903 F.2d 1440, 1452-55 (11th Cir.1990) (discussing insurance of Florida county sheriffs).


. Edelman, 415 U.S. at 668, 94 S.Ct. at 1358 ("[A retroactive award of monetary relief] will to a virtual certainty be paid from state funds, and not from the pockets of the individual state officials who were the defendants in the action."); Travelers Indem. Co., 666 F.2d at 509. Parker IIs reversal of the judicial standard perpetuates an error begun in the withdrawn opinion in Parker I. See 855 F.2d at 766 n. 2; supra note 1.